Citation Nr: 1616778	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the retroactive payment of Educational Assistance under Chapter 30, Title 38, United States Code(Montgomery GI Bill), for the appellant's pursuit of a program of education from October 2005 to September 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee, Oklahoma, Regional Office (RO) Education Center dated in April 2014, which denied the claim for educational assistance under the Montgomery GI Bill (MGIB).  


FINDINGS OF FACT

1.  The Veteran's original application for VA educational assistance was received June 1, 2012, and no claim, formal or informal, for VA educational assistance was received prior to that date.  

2.  The Veteran pursued a program of education at University of Phoenix (Online) from October 2005 to September 2009.  


CONCLUSION OF LAW

MGIB educational assistance benefits may not be paid for education pursued by the Veteran for the period prior to June 1, 2011.  38 U.S.C.A. § 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.7131 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran's original application for Chapter 30 VA educational assistance was received in June 2012.  In a July 2012 report of contact, it was noted that she requested a Certificate of Eligibility or a denial letter, and wanted to know whether or not she qualified.  Her claim was denied in July 2012, on the basis that her discharge Under Honorable Conditions did not qualify her for MGIB educational assistance.  She was provided with the appropriate forms to file for a corrected or upgraded discharge with the Department of Defense (DoD).  Subsequently, in a decision dated in December 2013, the Naval Discharge Review Board (NDRB) changed the character of her discharge to Honorable.  

The Veteran notified VA of the upgraded discharge, and the RO began processing her informal claim for MGIB benefits in February 2014.  In March 2014, she submitted her formal application, on a Request for Change of Program form.  She stated that she had been informed that she was eligible for 20 months of MGIB benefits, and that she had completed her Bachelor's degree.  In April 2014, enrollment certificates, dated in April 2014 were received, certifying her enrollment in the University of Phoenix (Online) from October 2005 to September 2009.  

In April 2014, the Veteran's claim was denied because her training was completed more than one year prior to her June 1, 2012, claim, i.e., before June 1, 2011.  

The Veteran contends that she deserves to be awarded educational assistance.  She states that had her discharge originally been honorable, she would have had access to MGIB benefits from 2005 to 2009, and that now that her discharge has been upgraded, she should be able to use the benefits for the schooling that she completed.  

The commencing date of an award of Chapter 30 educational benefits cannot be earlier than one year prior to the claim for the benefit.  Specifically, as potentially applicable here, the commencing date of the award of educational assistance is the latest of the date the educational institution certifies; one year before the date of claim as determined by § 21.1029(b); the effective date of the approval of the course; or one year before the date VA receives approval notice for the course.  38 C.F.R. § 21.7131(a).  

When more than one paragraph in this section [pertaining to commencing dates] applies, VA will award educational assistance using the latest of the applicable commencing dates.  38 C.F.R. § 21.7131; see 38 U.S.C.A. § 5113.  Because one year prior to the date of claim is one of the dates that applies, there are no circumstances under which the award of MGIB benefits to the Veteran can begin earlier than one year prior to the date of her claim.  

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b).  The Veteran's first formal claim was received June 1, 2012.  If an informal claim is filed and VA receives a formal claim within a specified time period, the date of claim, subject to certain provisions, is the date VA received the informal claim.  Id.  

An "informal claim" is any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance.  38 C.F.R. § 21.3029(e).  Notably, "[t]he act of enrolling in an approved educational institution or training establishment is not an informal claim."  38 C.F.R. § 21.1029(e)(4).  

Here, no claim, formal or informal, was received prior to June 1, 2012.  Therefore, the earliest possible commencement of an award of MGIB educational assistance is June 1, 2011, one year before the date of claim.  

This is consistent with VA law in general, which requires that a claim be filed for a benefit to accrue.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999) (authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (claim be filed for entitlement to a VA benefit to accrue); Criswell v. Nicholson, 20 Vet. App. 501 (2006) (An intent to apply for benefits is an essential element of any claim, whether formal or informal.).  

Although the appellant claims that she was precluded, due to the character of her discharge, from receiving MGIB benefits for pursuit of a program of education, the fact is, she did not apply for educational assistance until nearly seven years after she began her program of education.  Indeed, her claim was not filed-or denied due to her character of discharge-until more than one year after she had completed her program of education.  Generally, VA requires a claim for educational assistance to be filed before, or contemporaneously with, the period of pursuit of the program, in part because the program of education requires VA approval.  See Erspamer v. Brown, 9 Vet App 507, 510-11 (1996) (Where a claimant pursued a program of education without claiming assistance from VA in advance, the Court held that VA was precluded from reimbursing the appellant for his educational expenses incurred without first putting VA on notice that such expectation existed, i.e., by filing an application).  

In sum, the Veteran first applied for VA educational assistance on June 1, 2012, more than 2-1/2 years after she completed her 4-year program of education.  Her claim was initially denied on the basis that her discharge was not honorable, but this did not ultimately affect her commencement date, which was based on the date of her original claim.  With her July 2012 denial, she was provided forms for her to request, with DoD, that her discharge be upgraded or corrected.  Although she did not appeal the RO's decision, she did apply for a discharge upgrade, which was granted in December 2013.  Then, in February 2014, more than one year after her claim had been denied, she initiated a claim for VA educational assistance, which was granted, with an effective date of June 1, 2011, one year before her original claim.  There is no legal basis for a commencement date earlier than June 1, 2011.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to the retroactive payment of educational benefits under Chapter 30, Title 38, United States Code, for the Veteran's pursuit of education for the period prior to June 1, 2011, is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


